DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,591. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) the method steps in claims 1-17 of this application are substantially similar to the method steps of claims 1-19 of the cited patent and (2) the product claim limitations in claims 18-20 of this application are substantially similar to claim 20 of the cited patent.  In general, the process and product claims of the cited patent disclose the process of “identifying an occurrence of an event pattern based at least in part on the current measurement values for the condition and a correlation between historical event data and historical measurement data associated with the patient”; therefore, for an artisan skilled in the art, claims 1-20 of this application would have been considered obvious variations of a well-known method step, and moreover, an obvious application of this step in an infusion system.  
Allowable Subject Matter
In relation to sections 102 and 103, claims 1-20 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance: 
In relation to independent claim 1, the prior art of record does not disclose or suggest, in combination, the steps of: (1) identifying an occurrence of an event pattern based at least in part on current measurement values for a condition of the patient provided by a sensing device and a correlation between historical event data and historical measurement data associated with the patient; and (2) in response to receiving user input confirming the occurrence of the event pattern, adjusting, by a control system associated with the medical device, operation of the medical device to deliver the fluid to the patient in a manner that is influenced by the event pattern. 
In relation to independent claim 18, the prior art of record does not disclose or suggest, in combination, a processor to: (1) identify an occurrence of an event pattern based at least in part on current measurement values for a condition of a patient provided by a sensing device and a correlation between historical event data and historical measurement data associated with the patient; and (2) in response to receiving user input confirming the occurrence of the event pattern, adjust operation of a medical device to deliver a fluid to the patient in a manner that is influenced by the event pattern.
In relation to independent claim 20, the prior art of record does not disclose or suggest, in combination, a processing system to: (1) identify an occurrence of an event pattern based at least in part on current measurement values for a condition of a patient provided by a sensing device and a correlation between historical event data and historical measurement data associated with the patient; and (2) in response to receiving user input confirming the occurrence of the event pattern, adjust operation of a medical device to deliver a fluid to the patient in a manner that is influenced by the event pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783